Title: From Benjamin Franklin to Vergennes, 8 March 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, March 8 1779
I am much oblig’d to yr. Excy. for the Notice you were so good as to send me yesterday.
I send my Grandson to M. de Sartine, to procure from him two Orders to the proper Officers at Brest. The one to receive the Prisoners brought in long since by Capt. Jones. The other to receive the Mutineers from on Board the Alliance. I beg you would be pleas’d to give a Line, if you think it proper, to Mr. de Sartine, that we may obtain more readily these Orders. I have the Honor to be &c
Ct. de Vergennes.
